DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments 	
 	The Applicant’s arguments with respect to claims #1-7, 12, and 16 in the reply filed on April 13, 2021 have been carefully considered, but are not persuasive and the previous rejection maintained.

 	The Examiner maintains that the effective filing date of the instant application is February 21, 2020 because the claim limitations reciting first, second, and third single crystal silicon layers spoil priority to the 16/224,674 parent application.  The parent application as of its publication date, is available as prior art under 35 U.S.C. § 102(a)(1) absent a 35 U.S.C. § 102(b)(1)(A) exception.

 	As to Applicant’s arguments that the lack of specification and drawing objections by the Examiner in the instant application counter the negation of priority to the 16/224,674 parent application, the Examiner respectfully disagrees.  See Applicant’s Remarks filed April 13, 2021 at p. 5.  The first, second, and third single crystal silicon layers are explicitly supported in the specification of the instant application, but are not supported in the specification of the parent application.  The lack of a drawing objection in the instant application does not 

 	As to Applicant’s arguments that the specifications of the instant application and the 16/224,674 parent application are nearly identical and thereby supports priority to the parent application, the Examiner respectfully disagrees.  Id. at pp.5-6.  The specifications are nearly identical, but not wholly identical.  The Examiner invites Applicant to indicate where in the specification of parent application 16/224,674 that explicit support for the limitations of the first, second, and third single crystal silicon layers is presented.

 	As to Applicant’s arguments that specification paragraphs [0005], [00062]-[00064],  [00078], [00079], [00092], [000269] of the 16/224,674 parent application provide support for the limitations of the first, second, and third single crystal silicon layers, the Examiner respectfully disagrees.  Id. at 6-7.  There is no recitation of first, second, and third single crystal silicon layers in these cited paragraphs.  The language “alternating multilayer of monocrystalline-Si” as recited in paragraph [00064] could be reasonably interpreted to only comprise two layers.  Furthermore, there is no support for “forming a plurality of third transistors within said single crystal silicon layer; forming a plurality of metal layers interconnecting said plurality of third transistors”.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zvi Or-Bach et al. (U.S. Patent Publication No. 2019/0148286 A1), hereafter “Or-Bach”, and further in view of Xie et al. (U.S. Patent Publication No. 2015/0302919 A1), hereafter “Xie”.

	As to claim 1, Or-Bach teaches:
Providing a first substrate comprising a first level comprising a first single crystal silicon layer and a plurality of first transistors.  Or-Bach teaches the limitation in claim 21.  Although Or-Bach does not explicitly teach a first substrate, the first level is a first substrate.

Providing a second substrate comprising a second level comprising a second single crystal silicon layer.  Or-Bach teaches the limitation in claim 21.  

Performing an epitaxial growth of a SiGe layer on top of said second single crystal silicon layer.  Or-Bach teaches the limitation in claim 21.
  
Performing an epitaxial growth of a third single crystal silicon layer on top of said SiGe layer.  Or-Bach teaches the limitation in claim 21.
  
Forming a plurality of third transistors within said third single crystal silicon layer.  Or-Bach teaches the limitation in claim 21.  The claim recitation of “third transistors” is structurally indistinguishable from that of Or-Bach who teaches “second transistors” because the claim does not recite first and second transistors.

Performing a hybrid bonding of said second level onto said first level.  Or-Bach teaches the limitation in claims 21 and 28.  The Examiner notes the claim does not define “hybrid”.

However, Or-Bach does not teach a plurality of metal layers interconnecting said plurality of third transistors.
On the other hand, Xie teaches a plurality of metal layers 106, 108, 110 interconnecting a plurality of transistors PMOS, NMOS corresponding to Or-Bach’s plurality of third transistors.  See Xie, FIG. 5.
Id. at ¶ [0037].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the plurality of metal layers interconnecting transistors as taught by Xie into the overall memory structure having a plurality of transistors as taught by Or-Bach.

	As to claim 2, Or-Bach teaches the limitation in claim 22.

	As to claim 3, Or-Bach teaches the limitation in claim 23.

	As to claim 4, Or-Bach teaches the limitation in claim 24.

	As to claim 5, Or-Bach teaches the limitation in claim 25.

	As to claim 6, Or-Bach teaches the limitation in claim 28.

	As to claim 7, Or-Bach teaches the limitation in claim 27.

Claim Rejections 35 U.S.C. § 102(a)(1)
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Or-Bach.
	
	As to claim 12, Or-Bach teaches:
Providing a first substrate comprising a first level, wherein said first level comprises a first single crystal silicon layer and a plurality of first transistors, wherein said plurality of said first transistors are formed into said first single crystal silicon layer, forming an array of memory cells at least on said first level, wherein each of said memory cells comprises at least one of said plurality of first transistors.  Or-Bach teaches the limitation in claim 28.

Providing a second substrate comprising a second level, wherein said second level comprises a second single crystal silicon layer and a plurality of second transistors, and wherein said plurality of said second transistors are formed into said second single crystal silicon layer; forming memory control circuits on said second level, wherein said memory control circuits comprise a portion of said plurality of second transistors.  Or-Bach teaches the limitation in claim 28.

Performing a hybrid bonding of said second level onto said first level, wherein said hybrid bonding comprises oxide to oxide bonding and metal to metal bonding.  Or-Bach teaches the limitation in claim 28.

And then performing an epitaxial growth of a third single crystal silicon layer over said second single crystal silicon layer.  Or-Bach teaches the limitation in claim 32.
	
	As to claim 16, Or-Bach teaches:
Providing a first substrate comprising a first level, wherein said first level comprises a first single crystal silicon layer and a plurality of first transistors, wherein said plurality of said first transistors are formed into said first single crystal silicon layer, forming an array of memory cells at least on said first level, wherein each of said memory cells comprises at least one of said plurality of first transistors.  Or-Bach teaches the limitation in claim 35.

Providing a second substrate comprising a second level, wherein said second level comprises a second single crystal silicon layer and a plurality of second transistors, and wherein said plurality of said second transistors are formed into said second single crystal silicon layer; forming memory control circuits on said second level, wherein said memory control circuits comprise a portion of said second transistors.  Or-Bach teaches the limitation in claim 35.

Performing a hybrid bonding of said second level onto said first level, wherein said hybrid bonding comprises oxide to oxide bonding and metal to metal bonding.  Or-Bach teaches the limitation in claim 35.

Wherein said second level comprises a cut layer.  Or-Bach teaches the limitation in claim 35.

After said hybrid bonding, removing at least a portion of said second single crystal silicon layer, wherein said removing utilizes said cut layer.  Or-Bach teaches the limitation in claim 36.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571)270-3955.  The examiner can normally be reached on 10am to 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829